DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 01/05/21 and an IDS filed on 12/22/20. Claims 1, 8, 10 and 14-15 have been amended, claims 17 and 21 have been cancelled and no new claims have been added. Accordingly, claims 1-2, 4-6, 8, 10-16, 20 and 22 remain pending and under examination on the merit. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8, 10-16, 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claims 1-2, 4-6, 8, 10-16, 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The upper limit of the average growth stage within a 6 day incubation. Claims recite the limitation of “at least 225%” with no upper limit. The said limitation encompasses rates including 1000%, 5000% and indefinite, which are neither possible nor supported. The specification, at Table 7 only provides a growth rate of up to 625% for formulation CF6. 

                                  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Applicant’s claim 1:
An emulsion polymer system for agrochemical use comprising a core-stabiliser copolymer, said copolymer comprising;  a stabiliser polymer comprising monomers of a vinyl aromatic and acrylic acid or a vinyl aromatic and methacrylic acid having a weight/number ratio of 15-40:85-60, respectively, a Tg in the range from 30°C to 300°C, and a molecular weight of 2,000 to 25,000; and a water insoluble core polymer comprising monomers of a vinyl aromatic and an alkyl ester of acrylic acid or an alkyl acrylic acid and having a Tg in the range from -100°C to 10°C, wherein: 
the emulsion polymer has a solids content of 30 to 70% and a particle size distribution Dfv.0.9')s value of 500 to 30 nm: viscosity of the emulsion polymer at 10 rpm is less than 150 cP; and when the emulsion polymer is applied to a seed surface, the seed has a higher average growth stage within a 6-day incubation period of at least 225% and an increased water uptake compared to an untreated seed surface.

Claims 1-2, 4-6, 8, 10-16, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wiand et al (US 20160345575) in view of Tang et al (US 20080103044) and Grablowitz et al (US 20110306727). 

Wiand et al teach a seed coating composition comprising (a) styrene butadiene latex polymer in an amount of from 25 to 75% by weight based on the total weight of the composition, and (b) polyethylene/carnauba wax blend in an amount of from 0.1 to 15 by weight based on the total weight of the composition, and (j) a solvent (See abstract).
coating compositions are used for increasing the yield of a plant product and improving resistance of seed against abiotic stress, particularly during seed germination, wherein the use is characterized by the steps of treating the seed with the coating composition and propagating the seed comprising the coating composition in the presence of abiotic stress (See [0014]-[0015] and [504]-[506]).
Wiand et al disclose that “One main beneficial mechanism of protecting the seed, seedling and/or early plant against abiotic stress by using coating compositions to treat the seed has been identified by the present invention to be linked to the water uptake at the start of the germination process (See [0514]). 
Preferred types of film-forming polymers include vinyl ethylene acetate copolymers, acrylic-type polymers, styrene butadiene polymers (See [0020] and [0528]). 
The particle size of the film-forming polymer present in the form of a dispersion given here are weight-average particle sizes. The particle size of the polymer is from 5 to 800 nm, preferably 10 to 200 nm .The said coating compositions applied to the seed materials in the various uses can be prepared as different types of compositions, including emulsions, suspensions, etc, (See [0536] and [0537]).
The said compositions may also comprise agrochemical actives including herbicides and pigments (See [0538], [0578] and [0548]). 
Increased yield is an improved property of the plants including, increased plant product weight, increased plant weight, increased plant height, increased biomass such as higher overall fresh weight (FW), higher grain yield, more tillers, larger leaves, increased shoot growth, or increased content of a specific component present in the 
Wiand et al disclose that the seed coating A comprising pigment and latex polymers, surfactant, diluent, water, etc, shows an increased yield of plant product for the seed coated with seed coating A compared to uncoated seeds (See [0687]-[0692] and Table 1). 
Wiand et al lack disclosure on the specific polymer combination as claimed, their ratio, their Tg and the viscosity of the emulsion.  These are known in the art as shown by Tang et al and Grablowitz et al. 

Tang et al teach a seed coating composition comprising a certain latex binder and/or graft polymer dispersant. The seed coating composition imparts good color to treated seeds, has excellent durability, and is non-sticky after application to allow for smooth flow of coated seed in planting equipment (See abstract).
The said seed coating composition comprises an aqueous carrier, a pigment colorant, and either one or both of (a) an acrylic latex binder and/or (b) a graft copolymer dispersant. The acrylic latex binder is an acrylic polymer dispersion containing about 30-40% by weight methyl methacrylate, 10-20% by weight styrene, 35-45% by weight 2-ethylhexyl acrylate, 1-6% by weight methylol methacrylamide, 1-5% by weight hydroxyethyl acrylate and 1-5% by weight methacrylic acid; and, wherein the acid groups of the graft copolymer are neutralized with an inorganic base or an amine (See [0010]-[0011]). 
acrylic polymers composed of one or more of the following monomers: acrylic acid, methyl acrylate, ethyl acrylate, butyl acrylate, etc, with none and/or one or more of the following monomers: acrylamide, and their corresponding sodium, potassium salts. Other suitable binders include: copolymers of methyl vinyl ether with maleic anhydride or monoalkyl esters of maleic anhydride, copolymers of vinyl pyrrolidone with vinyl alkyls, vinyl acetate acrylic copolymers, etc, (See [0019]).
The acrylic latex polymer is formed by conventional emulsion polymerization by emulsifying a mixture of monomers, water, surfactant and polymerization catalyst and charging the resulting emulsion into a conventional polymerization reactor. The resulting polymer has a hydroxyl no. of 2-100, a glass transition temperature (Tg) of -40 to +40 ºC (See [0022]). 
Tang et al disclose that he graft copolymer contains about 50-90% by weight of polymeric backbone and correspondingly about 10-50% by weight of sidechains. The graft copolymer has a weight average molecular weight of about 5,000-100,000 and preferably about 10,000-40,000. The backbone of the graft copolymer is hydrophobic relative to the sidechains and may contain up to 20% by weight, preferably 1-10% by weight, based on the weight of the graft copolymer, of polymerized ethylenically unsaturated acid monomers (See [0031]-[0032]).
One preferred macromonomer contains about 50-80% by weight of polymerized methyl methacrylate and 20-50% by weight of polymerized methacrylic acid and has a weight average molecular weight of about 2,000-5,000. To ensure the macromonomer only has one terminal ethylenically unsaturated group which will polymerize with the 

Grablowitz et al teach aqueous polymer dispersions having a core-shell structure, to a method for the production thereof and to the use thereof as a coating agent (See abstract).
It is taught that in order that the coatings exhibit as high a resistance to solvents as possible, high glass transition temperatures of the polymer are generally advantageous because the rate of diffusion of solvents is considerably lower below the glass transition temperature of the coating. The multi-phase structure with different glass transition temperatures offers the advantage of a comparatively low minimum film-forming temperature (MFT) and, associated therewith, a relatively low content of cosolvent for film formation, the solvent resistance being comparatively high owing to the phase having a high glass transition temperature (See[0004]-[0005]).
It is disclosed that the said aqueous polymer dispersions containing at least one core copolymer A) and at least one shell copolymer B), characterized in that the glass transition temperature (Tg) of the core is from 70 ºC to 100 ºC., the glass transition temperature (Tg) of the shell is from 20 ºC to 55 ºC and the overall glass transition temperature (Tg) of the core-shell copolymer is from 30 ºC to 80 ºC and the dispersion contains an emulsifier content in an amount of 1.5 wt. %, based on the solids (See [0014]).
Grablowitz et al teach that copolymer A) contains as structural components a) C1-C20-alkyl (meth)acrylates, b) vinyl aromatic compounds having up to 20 carbon 
It is further disclosed that the content of monomer a) in copolymer A) is from 20 to 80 wt. %, the content of monomer b) is from 19 to 79 wt. %, the content of monomer c) is from 1 to 10 wt. %, and the content of monomer d) is <30 wt. %, the sum of components a), b), c) and optionally d) being 100 wt. % (See [0038]).	Disclosed is the use of the aqueous polymer dispersions in the production of coatings. Coating is preferably carried out on wood (See [0072]).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Tang et al and Grablowitz et al with that of Wiand et al to arrive at the instant invention. It would have been obvious to do so because Wiand et al teach an effective seed coating composition comprising a combination of polymers, agrochemical actives, pigments, and excipients including surfactants and thickeners which when applied to seeds improves their resistance and plant growth. Tang et al teach a polymeric emulsion coating composition for coating seeds wherein the composition may comprise two or more polymers selected from styrene methacylates and vinyl acrylates and disclose suitable transitional glass temperature range (Tg) and molecular weights of the polymers. Tang et al do not specifically teach that the two or more polymer types should have different Tg ranges. Grablowitz et al also disclose coating compositions comprising multiple polymers and disclose that the incorporating polymers with different Tg ranges is advantageous to the coating composition because “The multi-phase structure with different glass transition temperatures offers the advantage of a comparatively low minimum film-forming temperature (MFT) and, associated therewith, a relatively low content of cosolvent for film formation, the solvent resistance being comparatively high owing to the phase having a high glass transition temperature” (See [0004]-[0005]).
Thus one of ordinary skill in the art having possession of both references would have been motivated to prepare Tang et al’s polymer compositions wherein the polymers are selected such that they have different Tg ranges in order to take advantage of the disclosed be benefits of such compositions. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Response to Arguments
Applicant's arguments filed 01/05/21 have been fully considered but they are not persuasive. 
The argument is that “Without acquiescing to the merits of this rejection. Applicant has amended claims 1, 8 and 15 to recite that when the emulsion polymer is applied to a seed surface, the seed has a higher average growth stage within a 6-day incubation period of at least 225%. Representative support for this amendment may be found in Table 7 which demonstrates improvement in average growth stage within a 6-day incubation period of from 225% to 625% for several exemplary embodiments of claims 1, 8 and 15. There is notably no teaching or suggestion in any of Wiand, Tang or Grablowitz of this feature. Accordingly, Applicant respectfully requests withdrawal of this rejection” (See remarks, page 6).

With regard to claim 14, it is noted that the references teach treating a vegetation, plant or seed by applying the emulsion systems to plants or seeds as recited. That is the references teach the controlling steps and limitations of the claim. 
Accordingly, we have shown that the combination of references teach each and every element of the claims and that it would have been obvious to have combined the teachings in order to make an optimum seed coating composition that improves plant growth, stress resistance, plant yield and seed germination conditions. 

Claims 1-2, 4-6, 8, 10-16, 20 and 22 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

                                                                                     /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616